     Case: 1:17-md-02804 Doc #: 3437 Filed: 08/24/20 1 of 3. PageID #: 499588




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Track Three Cases                              )
                                                )   ORDER
                                                )



       Before the Court is Walgreens’ Partial Objection to the Second Order Regarding

Geographic Scope of Discovery. Doc. #: 3410. Plaintiffs filed a response to Walgreens’ objection,

(Doc. #: 3433) and Walgreens filed a reply (Doc. #: 3435).

       In the Second Order Regarding Geographic Scope of Discovery (“Order”) the Special

Master rejected Plaintiffs’ request that Defendants be required to produce due diligence documents

for the entire State of Ohio, accepting Defendants’ assertions that such a scope would be unduly

burdensome. Doc. #: 3410 at 3. Thus, the Order limits the required scope for these documents to

the Track Three jurisdictions, with two exceptions, one of which is relevant to Walgreens’

objection here. This exception requires Defendants to produce for all of Ohio due diligence

documents connected to Suspicious Order Reports (“SORs”) they sent to the DEA. Id. at 4. In

creating this exception, the Special Master noted, “Defendants have indicated that due diligence

documents for these SORs are usually kept together with documents chronicling the SORs,
     Case: 1:17-md-02804 Doc #: 3437 Filed: 08/24/20 2 of 3. PageID #: 499589




themselves; accordingly, the additional burden of locating and producing due diligence documents

related to those SORs is relatively small.” Id.

       Walgreens objects to the limited broadening of the geographic scope, asserting the burden

assessment does not apply to it because it does not maintain its due diligence documents for the

SORs together with documents chronicling the SORs themselves. Doc. #: 3430 at 2. Walgreens

asks the Court to amend the Order to state that “Defendants must produce for all of Ohio due

diligence documents connected to SORs they sent to the DEA if due diligence documents for these

SORs are kept together with documents chronicling the SORs themselves.” Id.

       The essence of Walgreens’ objection is that it keeps at least some due diligence documents

in decentralized files and thus the burden of locating and producing them is not “relatively small,”

as the Order contemplates. The Court agrees with Walgreens that the Order recognizes that the

burden on Defendants depends on how they maintain their documents. However, the fact that

Walgreens does not maintain its due diligence documents together with documents chronicling the

SORs themselves does not automatically raise the burden beyond that which is proportional to the

needs of the case. If a Defendant maintains due diligence documents separately from the SORs

documents but in a centralized location, the burden of locating and producing them remains

relatively small.

       Accordingly, the Court sustains in part Walgreens’ objection and amends the Order (Doc.

#: 3410 at 4) to state: “Defendants must produce for all of Ohio due diligence documents connected

to SORs they sent to the DEA if (1) due diligence documents for these SORs are kept together

with documents chronicling the SORs themselves, or (2) due diligence documents for these SORs

are kept in a centralized location.” Further, to the extent a Defendant does not produce Ohio due


                                                  2
    Case: 1:17-md-02804 Doc #: 3437 Filed: 08/24/20 3 of 3. PageID #: 499590




diligence documents connected to SORs it sent to the DEA because those documents do not fit in

either of the two categories above, the Defendant must so state, and must preserve those

documents.



       IT IS SO ORDERED.


                                              /s/ Dan Aaron Polster_August 24, 2020_
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE




                                              3
